Citation Nr: 0024121	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1992, for the assignment of a 50 percent rating for anxiety 
reaction with major depression and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1940 to February 
1945.
 
This appeal arises from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma that assigned an effective date of 
December 9, 1992, for the award of a 50 percent rating for 
service-connected anxiety reaction with major depression and 
post-traumatic stress disorder (PTSD).  The veteran disagreed 
with the effective date that was assigned.  In October 1996, 
the Board of Veterans' Appeals denied the veteran's earlier 
effective date claim.  In August 1998, the United States 
Court of Veterans Appeals (subsequently renamed as the United 
States Court of Appeals for Veterans Claims) (Court) remanded 
the veteran's earlier effective date claim to the Board for 
readjudication.  The matter is again before the Board for 
disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran filed a claim seeking an increased rating in 
his service-connected psychiatric disability in December 
1992.

3.  A private psychiatrist concluded in November 1992 that 
the veteran was totally disabled due to various disabilities, 
including PTSD and major depression.  The veteran presented 
with a score of 40 on the Global Assessment of Functioning 
Scale at that particular time, and he had had a score of 55 
on that scale over the previous year.

4.  It was factually ascertainable in the year prior to the 
veteran's claim for an increased rating that he had moderate 
impairment and that he had more than moderate impairment 
since early November 1992.
CONCLUSION OF LAW

The claim for an effective date earlier than December 9, 
1992, for the assignment of a 50 percent rating for service-
connected anxiety reaction with major depression and PTSD is 
granted. 38 U.S.C.A. §§ 1155, 5107(a), 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Codes 9400, 9411 
(1995), Diagnostic Code 9400, 9411, 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Some procedural history is necessary in order to place the 
veteran's claim in its proper chronological context.  

Upon his separation from active naval service, the veteran 
applied for VA compensation benefits, and the RO subsequently 
granted service connection for symptomatic mixed type 
psychoneurosis at a 50 percent disability level.  However, by 
November 1951, the RO had reduced the disability rating to a 
noncompensable level.
 
In 1979, the veteran sought an increased rating of his 
service-connected psychiatric disability, and he submitted a 
VA physician's medical evaluation concerning gastrointestinal 
problems and degenerative disk disease without reference to 
any psychiatric problems.  The RO denied a compensable 
evaluation for an anxiety disorder in October 1979.  (In 
August 1998, the Court denied the veteran's claim that the 
October 1979 RO rating decision was clearly and unmistakably 
erroneous, and the United States Court of Appeals for the 
Federal Circuit affirmed that decision in August 1999.)
 
The veteran sought an increased evaluation for a psychiatric 
disability in December 1992.  In April 1993, the RO awarded a 
50 percent rating for an anxiety reaction with major 
depression and PTSD, effective December 9, 1992, the date of 
receipt of the veteran's claim for an increased rating.

In pertinent part, in its August 1998 decision that remanded 
the earlier effective date issue to the Board for further 
adjudication, the Court referred to a 1977 examination by a 
private physician, Dr. Louis Levy II, and a November 1992 
examination by another private physician, Dr. Richard R. 
Cicinelli.  The Court remanded the issue for readjudication 
because the Board had "not provide[d] reasons and bases to 
explain why this available evidence is not sufficient to 
establish an effective date earlier than December 9, 1992."  

The law governing the appropriate effective date for an award 
of increased compensation is set out in 38 U.S.C.A. § 
5110(b)(2) (West 1991), which provides as follows:

The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.

See also 38 C.F.R. § 3.400(o)(2) (1999) (to the same effect).  
The Court has held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  Under the terms of section 5110(b)(2), the award 
of an increased rating should be effective either on the date 
of the claim or on some date in the preceding year if it were 
ascertainable that the disability had increased in severity 
during that time.  Scott v. Brown, 7 Vet. App. 184, 189 
(1994).

Whether it was factually ascertainable that the veteran's 
psychiatric disability had increased in severity within one 
year prior to the filing of his claim in December 1992 
requires an evaluation of the available evidence and the 
application of the relevant schedular criteria and diagnostic 
codes under VA's Schedule for Rating Disabilities.  The 
criteria for evaluating the veteran's psychiatric disability 
were revised, effective November 7, 1996, during the pendency 
of the veteran's claim.  See 61 Fed. Reg. 52695 (1996).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the United 
States Court of Veterans Appeals (Court) held that where a 
law or regulation changes during the pendency of a claim, 
"the version most favorable to appellant" applies unless 
provided otherwise by Congress or the Secretary.  
Accordingly, in order to give effect to the Court's holding 
in Karnas, the Board will evaluate the veteran's claim under 
both the pre-November 7, 1996, regulations and the current 
regulations in order to ensure that the "version most 
favorable" to the veteran is applied to his claim for an 
increased rating.  Therefore, two sets of diagnostic criteria 
apply to the evaluation of the veteran's nervous condition.  

(Arguably, only the pre-November 1996 diagnostic criteria are 
relevant to the veteran's claim for an increased rating.  The 
concurring opinion in Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997), recited that "[a]n application for disability 
compensation contains five necessary elements: '(1) the 
veteran's status, (2) the existence of a disability, (3) 
service connection of that disability, (4) degree of 
disability, and, when in question, (5) effective date.'"  
Barrera, 122 F.3d at 1037 (Plager, J., concurring) (quoting 
West v. Brown, 7 Vet. App. 329, 332 (1995) (en banc), 
overruled on other grounds, Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  "Any appeal to the Board may involve one 
or more of these issues."  Barrera, 122 F.3d at 1037.  Thus, 
under the view expressed in the concurring opinion in 
Barrera, the issue of the appropriate disability rating level 
(as opposed to the issue of the appropriate effective date) 
could be considered as no longer being pending when the 
diagnostic criteria were revised.  However, this analytical 
distinction is not crucial to the decision that the Board 
renders today; the outcome of today's decision remains the 
same whether the pre- or the post-November 1996 diagnostic 
criteria are applicable.)

First, the veteran's service-connected anxiety reaction with 
major depression and PTSD may be evaluated, for VA purposes, 
by application of the rating criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
§ 4.132, Diagnostic Codes (DCs) 9400, 9411 (1995).  Under DCs 
9400 and 9411, which applied prior to November 7, 1996, a 
30 percent rating is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people or where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired or where the psychoneurotic symptoms so 
reduce the reliability, flexibility, and efficiency levels as 
to result in considerable industrial impairment.  According 
to a binding precedent opinion of VA's Office of General 
Counsel, for purposes of applying the criteria in the 
diagnostic codes in 38 C.F.R. § 4.132 (1995), including the 
diagnostic code at issue in this appeal, the term 
"definite" is defined as "distinct, unambiguous, and 
moderately large in degree" and represents a degree of 
social and industrial impairment that is "more than moderate 
but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993); see also 38 U.S.C.A. § 7104(c) (West 1991); Hood v. 
Brown, 4 Vet. App. 301, 303-04 (1993).  

Second, the veteran's service-connected anxiety reaction with 
major depression and PTSD may be evaluated under VA's 
Schedule, 38 C.F.R. § 4.130, DCs 9400, 9411, 9434 (1999).  
Under these criteria, a 30 percent rating is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks occurring weekly 
or less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, or recent 
events).  Under these applicable diagnostic codes, a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In October 1979, the RO denied a claim for a compensable 
rating for the veteran's service-connected anxiety reaction.  
The veteran filed a claim seeking an increased rating in 
December 1992.  The first evidence that the veteran submitted 
or that the RO was able to obtain subsequent to the October 
1979 rating decision were a private treatment record from 
February 1977 and a private treatment record dated in 
November 1992.

According to the February 1977 treatment record from the 
office of Dr. Louis Levy, II, a specialist in internal 
medicine, the veteran apparently had had depression but had 
improved and would be able to return to work at that time.  
Additionally, in March 1977, the veteran reported being 
unable to sleep.

A private psychiatrist, Dr. Richard R. Cicinelli, submitted 
letters regarding treatment of the veteran in November 1992 
and thereafter.  He was brought in for treatment in November 
1992 after drinking alcohol.  He reported also having been 
depressed for the past six weeks.  His past psychiatric 
history included chronic, long-term PTSD due to World War II.  
There was no history of major depressions, but that may have 
been covered by the veteran's PTSD.  He appeared to have a 
history of suffering from repressive or depressive symptoms 
when there was a lack of support.  He also may have had a 
small amount of dementia related to alcohol.  On mental 
status examination, he was friendly, but superficial.  His 
speech was clear, and his associations were intact.  He was 
not bizarre, paranoid, or delusional in his thinking.  He was 
oriented times three.  He exhibited no signs of withdrawal or 
anxiety, but only mild depression.  His insight and judgment 
appeared to be limited.  He had the ability to identify the 
limitation of his awareness of emotions and impulse control, 
to the point that he was asking to be treated on the regular 
psychiatric unit.  However, he tended to be rather concrete 
in thinking, and there were no further deficits in his 
memory, recall, or concentration, as compared to his previous 
hospitalizations.  He was not suicidal.  Dr. Cicinelli's 
diagnoses in November 1992 were alcohol dependency, recent 
relapse, moderate drinking; chronic, long-term PTSD; rule out 
major depression; and possible minor degree of  dementia 
related to long course of drinking.  Dr. Cicinelli concluded 
that the diagnoses related to his recent deterioration living 
alone to the point that he had become gravely disabled and 
unable to take care of himself without self-destructive 
behavior.  On the Global Assessment of Functioning scale (GAF 
scale), he was 40 at the present time and 55 over the past 
year.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-
IV).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A 
55-60 rating on the GAF scale indicates "moderate difficulty 
in social, occupational, or school functioning."  Ibid. 
(quoting DSM-IV).

In January 1993, Dr. Cicinelli provided an addendum to the 
November 1992 treatment record.  He wrote that the veteran 
suffered not only from alcohol dependency but also from a 
major depression that was related to a chronic, unremitting 
PTSD that had remained unusually disabling and chronic, with 
night terrors, flashbacks, intrusive thoughts, hopelessness, 
futility, guilt, and a sense of being overwhelmed as if he 
still had not been debriefed and was still holding secret 
information that contributed to the weightlessness of his 
symptoms.  Dr. Cicinelli opined:  

If ever I have seen an extreme case of PTSD, this 
one is the worst.  Therefore, the patient 
vascillates [sic.] between alcohol abuse, major 
depression, and recurring PTSD.  There is no 
remission from this chronic cycle.  I feel that he 
is totally disabled, but can do some volunteer 
work at times, when not under stress, and during 
periods of relative health.

The veteran underwent a VA mental disorders examination in 
January 1993.  At that time, he reported that he had been 
hospitalized for three months while on active duty for 
psychoneurosis and that he had subsequently been admitted 
twice because of depression, nightmares, and nervousness, 
with the most recent admission having been in November 1992.  
His subjective complaints included excessive anger in 
association with memories of service.  He reported having 
difficulty falling asleep and interrupting sleep once he was 
able to rest.  His concentration was fair.  His appetite was 
good, but it became excessive when he was depressed.  He 
described excessive depression, especially when he was alone.  
Anxiety was also a recurrent problem.  His alcohol intake had 
increased in the last 15 to 20 years.  

On mental status examination in connection with the January 
1993 VA examination, he was fully oriented, and his sensorium 
was clear.  While he related pretty well, he was somewhat 
digressive and tangential, but an obvious hearing impairment 
had contributed to some of his digressiveness.  His mood was 
pretty good, and his affect was appropriate.  His thought 
content evidenced no psychotic or potentially dangerous 
information.  He questioned his purpose in life. Having been 
the only survivor of a naval vessel that had sunk during his 
active service, he nevertheless denied feelings of guilt.  
His memory was intact in all three spheres.  His 
concentration was impaired as he was unable to do serial 
sevens, and he was unable to spell the word "world" 
backwards.  His fund of knowledge, judgment, and insight 
appeared fairly intact.  The examining VA medical 
professional concluded that the veteran appeared capable of 
managing his own affairs and provided a diagnosis of major 
depressive disorder, partial remission, mild, and alcohol 
dependence, chronic, in remission for two months.  

The veteran also underwent a VA PTSD examination in January 
1993.  He reported feeling depressed a great deal of the time 
and getting angry when thinking about the loss of life and 
atrocities committed during World War II.  He indicated that 
he had difficulty sleeping at night and that he would wake up 
often after only three hours of sleep.  He reported once 
having a drinking problem and mourning the death of his wife 
in 1976.  He was still encumbered with intrusive thoughts 
associated with death and destruction experienced in World 
War II.  On objective examination, the veteran's intellectual 
abilities were estimated to be normal.  His performance on 
personality testing presented the picture of a sad, 
pessimistic individual who was seriously depressed and had 
nothing to look forward to in the future.  He had lost most 
of his interest in other people, and he had to push himself 
very hard in order to do anything.  He had early morning 
awakenings, and he became tired from doing almost anything.  
His social relations were bleak, and his self-esteem was low.  
He had serious complaints about physical malfunctioning, and 
he was ruminative and irritable a good deal of the time.  His 
depression was associated with his active naval service, 
which continued to cause psychological trauma in the form of 
intrusive thoughts and nightmares.  The diagnosis was severe, 
chronic PTSD.  

The veteran was admitted to the Louisiana War Veterans' Home 
in Jackson, Louisiana for skilled and/or intermediate nursing 
care that was considered to be permanent.  However, according 
to a subsequent letter from the Louisiana War Veterans' Home, 
he was discharged from that facility in March 1993.  The 
basis for the veteran's admission to that facility was not 
made clear in either letter.  

In a letter received by the RO in April 1993, the veteran 
stated that he had become an alcoholic and had suffered many 
personal and financial losses because of psychological 
traumas and that he was currently suffering from depression, 
nightmares, inability to cope, and "chronic stress 
anxiety."  

On a VA PTSD examination in April 1994, the veteran was 
diagnosed with moderate dysthymia and mild to moderate PTSD, 
and his score on the GAF scale was 55 both at that particular 
time and over the previous year.  The examining provider 
recounted the veteran's statement that he had been depressed 
since December 1992.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), the 
United States Court of Appeals for Veterans Claims noted that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held that 
"[w]here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The language in Francisco, coupled with the language in the 
statute and regulations governing effective dates of awards 
of increased compensation, indicates that the records of 
private medical treatment in early 1977 would not be 
particularly germane to the issue of an increased rating for 
a claim filed in December 1992.  Nevertheless, the treatment 
records from Dr. Levy suggest that any depression that was 
the subject of the veteran's complaints at that time was 
improving.

The treatment records from Dr. Cicinelli, however, do 
indicate that the veteran had at least a moderate degree of 
impairment, as evidenced by his score of 55 on the GAF scale 
over the year prior to the November 1992 treatment.  Indeed, 
by November 1992, his GAF scale had worsened to 40, and Dr. 
Cicinelli described the veteran as being totally disabled.  
The January 1993 VA PTSD examination also supports the 
finding that the veteran had a severe case of PTSD as of at 
least the time that the veteran filed his claim seeking an 
increased rating.  The Board finds that the private medical 
treatment record from Dr. Cicinelli is adequate to factually 
ascertain that the veteran's psychiatric disability was at 
least 50 percent disabling in the one year preceding the 
filing of the veteran's increased rating claim.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
 
As the statute and regulation provide, the effective date of 
a claim for an increased rating shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  On the basis of the private treatment record 
from Dr. Cicinelli, it is factually ascertainable that the 
veteran's psychiatric disability had worsened above and 
beyond the noncompensable disability rating level previously 
in effect within the one year prior to the veteran's December 
1992 increased rating claim.  Specifically, the GAF scale 
score demonstrated at least a 50 percent level of disability 
and can be characterized as encompassing the veteran's 
psychiatric disability status in the one year preceding the 
filing of his claim.  Accordingly, the Board will grant the 
veteran's claim for an effective date earlier than December 
9, 1992, for the assignment of a 50 percent disability rating 
for his service-connected anxiety reaction with major 
depression and PTSD.  The veteran is entitled to an effective 
date of December 9, 1991, for the assignment of a 50 percent 
rating for his service-connected psychiatric disability.








ORDER

An earlier effective date of December 9, 1991, for the 
assignment of a 50 percent rating for service-connected 
anxiety reaction with major depression and PTSD is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

